Title: To George Washington from Major General Philemon Dickinson, 6 November 1777
From: Dickinson, Philemon
To: Washington, George

 

Dear Sir
Elizabeth Town [N.J.] Novemr 6th 1777

This moment I received an Express from an Officer stationed on the South Amboy Shore, informing me, that a Fleet consisting of thirty six Sail, left the Narrows Yesterday Morning, at 10. OClock with a fair Wind—some of them appear’d to [be] very large, & deeply laden’d.
I have a Person now on Staten Island, who will return about Midnight, expect to be more particularly informed by him—anything of consequence, your Excellency shall receive without loss of time.
Genl Winds is return’d within 20 Miles of this Post, the Times of most his Men expire in a few Days—A Sussex Battalion consisting of about 160, men, have 20 days Duty to perform in Camp, those I have orderd the most direct Road to Red-Banks, there to join Genl Forman.
Part of the relief that was order’d to this Post, shall this Day order to take the same Route.
I am preparing a Waggon Load of the Woodbridge Oisters, they are too fresh, but are Oisters, as such, hope they will be acceptable, shall send them on in a few Days to Head-Quarters, when I shall beg your Excellency’s acceptance of them. I have the honor to be, Your Excellency’s Most Obt

Philemon Dickinson

